Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments received on 05/02/2022 have been acknowledged. The amendments to claims 1, 4, 21, and 22 overcome rejections under 35 U.S.C. 112(a) written description and enablement as well as claim objections previously set forth in the Non-Final Office Action mailed 02/01/2022. The cancellation of claims 23, 24, 26 also renders moot the rejection under 35 U.S.C. 102 and non-statutory double patenting previously set forth in the Non-Final Office Action of 02/01/2022. 

Reasons for Allowance
Claims 1-8, 10, 13-15, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has claimed a fusion protein comprising a VHH domain that binds to human complement component C5 and a VHH domain that binds to human serum albumin. Fusion proteins comprising an anti-human complement component C5 affibody linked to an albumin binding domain are known in the prior art (see Stromberg et al). The fusion protein amino acid sequences of the instant claims do not appear to be disclosed in the prior art. The independent claim recites that the claimed fusion protein comprises an anti-human complement component C5 VHH domain and an anti-human serum albumin VHH domain, each having three fully defined complementarity determining regions (CDRs) of the heavy chain variable domain identified by non-degenerate SEQ ID numbers. As evidenced by Gharoudi et al., artisans would know that all three CDRs of a single domain antibody confer antigen binding functions. Using these sequences artisans would be able to make a wide variety of antibody structures, such as humanized and chimeric antibodies, as well as antigen binding fragments thereof using molecular biology techniques as evidenced by Vincke et al and Kipriyanov et al. Therefore, artisans would reasonably be able to make and use the full breadth of applicant’s inventions without undue experimentation. In view of all of the above, the instant claimed inventions have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644